Citation Nr: 0931693	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  02-17 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability involving the groin, back, and/or legs, 
resulting from treatment received during a hospitalization in 
a Department of Veterans Affairs Medical Center (VAMC) from 
July 29, 1991, to August 6, 1991.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an acquired psychiatric disability resulting from 
disabilities claimed to have been caused by treatment 
received during a hospitalization in a VAMC from July 29, 
1991, to August 6, 1991.  

[The issue of whether unreimbursed medical expenses were 
properly counted for the calendar year 2005, for determining 
countable income for pension purposes is the subject of a 
separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating 
decisions of May 2002.  In February 2008, the appellant 
appeared at a videoconference hearing held before the 
undersigned.  The issues addressed in this decision were 
remanded by the Board in April 2008.  In view of the 
diagnosis provided on the VA psychiatric examination in 
August 2008, the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for depression has been reframed as an 
acquired psychiatric disability.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).   


FINDINGS OF FACT

1.  As a result of the veteran's right inguinal hernia 
surgery during a VA hospitalization from July 29, 1991, to 
August 6, 1991, the Veteran developed nerve entrapment 
syndrome involving fibers of the right anterior femoral 
cutaneous nerve, but there was no carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part, and the condition was a reasonably 
foreseeable consequence of such surgery.

2.  There is no back or other leg disability resulting from 
the VA hospitalization from July 29, 1991, to August 6, 1991.

3.  As a result of the veteran's right inguinal hernia 
surgery in August 1991 at a VA facility, he developed 
additional psychiatric disability, most recently diagnosed as 
chronic adjustment disorder with mixed anxiety and depressed 
mood.  

4.  This additional psychiatric disability did not result 
from any carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part, 
but it is not a reasonably foreseeable consequence of such 
surgery.


CONCLUSIONS OF LAW

1.  The criteria for compensation for additional disability 
involving the groin, back, and/or legs, claimed to have 
resulted from VA hospital care from July 29, 1991, to August 
6, 1991, have not been met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009); 38 C.F.R.§ 3.361 (2008).

2.  The criteria for compensation for an acquired psychiatric 
disability, most recently diagnosed as chronic adjustment 
disorder with mixed anxiety and depressed mood, resulting 
from VA hospital care from July 29, 1991, to August 6, 1991, 
have been met, on the basis that such disability was not a 
foreseeable consequence of such surgery. 38 U.S.C.A. §§ 1151, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.361 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In letters dated in May 2003, May 2004, March 2005, and 
January 2006, the RO notified the veteran of the information 
necessary to substantiate his 38 U.S.C.A. § 1151 claims on 
appeal, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed of the specific types of evidence he could submit 
that would be pertinent to his claim, and he was told that it 
was still his responsibility to support the claim with 
appropriate evidence.  In March 2006, he was provided with 
information regarding ratings and effective dates, as to all 
claims on appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  These letters were not sent until after the initial 
adjudication of the claims.  However, subsequently, the claim 
was readjudicated, and supplemental statements of the case 
were provided in April 2006, July 2007, October 2007, 
December 2007, and October 2008, thus correcting the timing 
defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been 
satisfied.  All available, potentially relevant VA treatment 
records have been obtained, including the records pertaining 
to the VA hospitalization from July 29, 1991, to August 6, 
1991.  In addition, private records identified by the veteran 
have been obtained.  The appellant has not identified any 
other potentially relevant records.  VA medical examinations 
were obtained in May 2005 and August 2008.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  The examinations and opinions were 
based upon consideration of the Veteran's prior medical 
history, including medical records and examinations and also 
describe the disabilities in sufficient detail for the Board 
to make an informed decision.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The veteran testified at a hearing 
before the undersigned in February 2008.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Merits of 38 U.S.C.A. § 1151 Claims

Compensation or DIC shall be awarded for a qualifying 
additional disability or death of a veteran in the same 
manner as if the additional disability or death were service 
connected.  Such is considered a qualifying additional 
disability or death under the law if it is not the result of 
the veteran's own willful misconduct and the disability or 
death was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
additional disability or death was:  1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or 2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

Thus, in order to establish entitlement to compensation under 
this law, there must be additional disability, not the result 
of the veteran's own willful misconduct, which was caused by 
VA treatment, and such additional disability must be either 
caused by VA fault, or not reasonably foreseeable. 

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of §17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).  Under 
38 C.F.R. § 17.32(c), informed consent includes, inter alia, 
an explanation of "reasonably foreseeable associated risks, 
complications or side effects."  

In determining whether a veteran has an additional disability 
due to VA medical care, VA compares the veteran's condition 
immediately before the beginning of the relevant care or 
treatment to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).  

Prior to the right hernia repair surgery at issue, VA 
treatment records show that in June 1991, it was noted that 
the veteran had a history of a left inguinal hernia repair in 
1986.  At that time, a right inguinal hernia had also been 
diagnosed, but not repaired.  Now, the veteran complained 
that it had lately become symptomatic.  He had pain in the 
morning, and noted bulging.  On examination, a small hernia 
palpated medially.  

Records of the VA hospitalization from July 29, 1991, to 
August 6, 1991, show that the veteran reported swelling in 
the right inguinal region off and on for the last three 
months, which was increased by lifting heavy loads, 
straining, or coughing.  It was decreased by lying down.  He 
signed an informed consent form prior to the operation, 
although the specific risks were not set forth.  The 
operative report shows that a hernia sac was transected and 
cut near the posterior wall of inguinal canal, which was 
strengthened with sutures.  A small lipoma of the cord was 
removed as well.  He tolerated the procedure well.  The day 
after the surgery, he had swelling in the right inguinal 
area, and complained of pain in the incision.  On August 2, 
he had no complaints of pain, but was moving very slowly.  On 
August 4, he complained of discomfort when moving about, 
although he was walking in the hall.  The incision line was 
slightly edematous but there was no redness or drainage.  At 
the time of discharge, the incision was clean and dry; pain 
was controlled but not absent; and he was told not to lift 
more than 5 pounds for 6 weeks, or drive for 2 weeks.  
 
The first outpatient follow-up, on August 13, 1991, noted 
that he continued to have significant pain in the groin and 
was recovering more slowing than with his [left] hernia 
repair 5 years ago.  On examination, the right hernia scar 
was healing normally, but he had a marble size induration in 
the lower third area, without signs of inflammation.  On 
August 30, 1991, incisional pain was noted to have resolved.  
He was advised to avoid heavy lifting for 8 weeks.  However, 
records show that in 1993, he began complaining of chronic 
pain in the inguinal area.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  In weighing the probative 
value of medical evidence, it is the factually accurate, 
fully articulated, sound reasoning for the conclusion that 
contributes probative value to a medical opinion.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  



A.  Additional Disability Involving The Groin, Back, And/Or 
Legs

According to the Veteran's testimony, he eventually felt 
better after recovering from his August 1991 hernia surgery, 
but symptoms of pain returned in about a year or two.  

VA treatment records show that a computerized tomography (CT) 
scan in December 1993 did now show any evidence of hernia, 
and the impression was probable nerve entrapment.  In 
February 1994, he continued to complain of pain in the right 
inguinal area along the superior edge of the incision, 
radiating to the right groin with activity.  In addition, he 
complained of low back pain.  In March 1994, it was noted 
that the veteran continued to complain of right inguinal pain 
which radiated into the groin with activity.  

On VA examinations in February 1996, the Veteran complained 
of steady pain in the hernia repair site, and in the back and 
legs.  On examination, there was tenderness over the pubic 
bone in the region of the right hernia repair.  X-rays of 
pelvis were negative.  Regarding the back, it was concluded 
that the Veteran had mild chronic right sacroiliac back 
strain, unrelated to the hernia repair.  Possible osteitis 
pubis was not confirmed by a May 1996 bone scan, which was 
normal.  According to a June 1996 medical opinion, the 
records showed that a right hernia sac and fatty tissue were 
confirmed by pathology to have been removed without problems 
on August 1, 1991.  The Veteran complained postoperatively of 
pain in the inguinal area.  However, it was concluded that 
the medical evidence did not confirm any back or leg problem 
had resulted from the previous hernia surgery.  

In July 1999, a small direct hernia was noted.  It was noted 
that he had had tremendous post-operative pain after his 1991 
hernia surgery, of unknown etiology.  
In August 1999, he complained of abdominal pain, but was told 
to wait three months to see if it was a recurrence.

In April 2000, the veteran had a repair of a recurrence of 
the right inguinal hernia performed privately by R. 
Zekauskas, M.D.  Although initially quite pleased with the 
results, a year later, he was noted to still have pain 
whenever he exerted himself.  He had right inguinal swelling 
on examination.  In May 2001, M. Wenger, M.D., reported that 
the symptoms described on that occasion did not seem to be 
typical of an entrapment type syndrome.  However, VA records 
show that a surgery consult in December 2003 resulted in an 
impression of an entrapped nerve.  In addition, Dr. Zekauskas 
wrote that he saw the Veteran in July 2002 for an evaluation.  
He noted that after the hernia repair in April 2000, the 
Veteran did satisfactorily, although even after surgery left 
with post-hernia pain syndrome, which had finally subsided 
somewhat, but he still had tenderness at the scar with some 
mild bulging of the anterior abdominal wall.  Dr. Zekauskas 
concluded that he still had postoperative pain and would 
probably never have a perfect result from his two surgeries.  

On a VA surgery clinic note dated in December 2003, the 
Veteran complained pain in the lower right inguinal area.  He 
had had two surgeries for the right inguinal hernia, both 
done with mesh.  His pain limited almost any activity except 
walking.  On examination, there was a palpable mass.  The 
impression was entrapped nerve in the right inguinal area 
secondary to mesh pressure; a third surgery would be needed, 
but may not work, and the veteran said he did not want a 
third surgery.  

On a VA examination May 2005, the Veteran said that about two 
years after the herniorrhaphy in 1991, he began to develop 
pain in the local area.  He believed it was due to the 
surgery, and it incapacitated him.  A detailed history of 
activity limitations since the hernia repair was obtained.  
There were 2 well-healed surgical scars in the areas of the 
right and left inguinal region.  Just superior and medial to 
the scar on the right was a small, flat, mobile mass 
measuring about 1-2 cm, which appeared to be consistent with 
a subcutaneous lipoma.  There was no tenderness to deep 
palpation in the area of the lipoma or the area of the hernia 
repair.  There was no drainage, discharge, redness, 
indurations seen in the area of the scar.   The internal 
inguinal ring was normal with out any evidence of hernia.  
The impression that it was an unremarkable normal examination 
of the abdomen and inguinal areas.  There was no evidence of 
recurrent hernia.  The examiner concluded that it was not as 
likely as not that the veteran had been disabled from his 
original right inguinal surgery at the VA.  There was no 
malpractice involved, and the surgery was not "botched."  
It was quite possible that he developed a recurrent inguinal 
hernia, but this would have had no bearing on the operation 
and certainly did not indicate malpractice, but rather a 
recurrent hernia that developed because of weak musculature 
in the inguinal and abdominal areas.  It was not as likely as 
not that any additional disabilities were proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, similar instance of fault on the part of VA.  He 
stated: "Since the patient's symptoms are purely subjective 
and not based on any other clinical evidence or findings, I 
do not believe that any malpractice nor lack of proper skill 
or care was involved in the initial treatment of this 
patient's right inguinal hernia."  

VA treatment records show that in December 2005, the 
veteran's main complaint was severe and recurrent pain in the 
right groin.  The impression was trapped nerve in the mesh.  
He had had two previous hernia surgeries, and was reluctant 
to undergo a third.  On examination, he had a right inguinal 
mass, probably mesh, tender to palpation.  The diagnosis was 
recurrent abdominal pain, status post hernia repair with 
mesh.  A CT scan of the abdomen in January 2006 disclosed no 
abnormalities except a right renal cyst.  

In March 2007, S. Bruns, M.D., evaluated the veteran.  His 
impression was that the veteran had right inguinal nerve 
entrapment status post herniorrhaphy, which had been chronic 
for him and fairly unresponsive to conservative management.  

On a VA peripheral nerves examination in August 2008, 
examination disclosed a well-healed right groin incision.  
There was no evidence of weakness or a bulge that would 
suggest a recurrence.  There was altered sensation to 
pinprick below the incision as would be expected, but he had 
difficult distinguishing sharp and dull down the anterior 
surface of his right thigh.  There was a loss of vibratory 
sensation in the same area.  The diagnosis was status 
postoperative right inguinal hernia repair with nerve 
entrapment syndrome involving fibers of the right anterior 
femoral cutaneous nerve.  The examiner opined that the nerve 
entrapment occurred at the time of the surgery in the VA 
hospital in 1991, but that there was no lack of care 
exercised.  He further concluded that there was no 
carelessness, negligence, or lack of proper skill or error in 
judgment.  He stated that very experienced surgeons could 
have this same event occur to a patient due to variation in 
anatomy, so he would state that the pain the Veteran was 
experiencing was likely to have occurred as a result of the 
hernia repair.  The pain likely occurred as a result of the 
hernia repair in the VA hospital, but was not due to 
negligence, lack of attention, or carelessness on the part of 
VA.  He noted that these events do rarely happen.  

In evaluating the above evidence, the Board finds that the 
preponderance of the evidence establishes that the Veteran 
has nerve entrapment, causing pain in the inguinal region and 
in the right leg, resulting from hernia repair surgery.  
Further, it is at least as likely as not that this resulted 
from the August 1991 surgery, as there were numerous 
complaints of inguinal pain between that surgery and the 
April 2000 surgery.  However, the preponderance of the 
evidence is against a finding that the additional disability 
was due to negligence or other instance of fault by VA.  In 
this regard, the question of fault is a medical 
determination, and the Veteran is not competent to provide an 
opinion as to that matter.  There is no medical evidence of 
VA fault, or any medical opinion that concludes that VA fault 
was involved.  In contrast, VA examinations in May 2005 and 
August 2008 specifically found that there was no VA fault 
involved.

With respect to the matter of foreseeability, the August 2008 
VA examination report did not expressly consider the question 
of foreseeability, and the consent form itself was 
nonspecific as to the risks and possible complications of 
which the Veteran was informed at that time.  However, in 
explaining his conclusion, the examiner stated that "very 
experienced surgeons can have this same event occur to a 
patient due to variation in anatomy so I would state that the 
pain the Veteran was experiencing was likely to have occurred 
as a result of the hernia repair in the VA Hospital . . ."  
This indicates that the examiner's opinion that the nerve 
entrapment was due to the surgery was based on it being a 
recognizable, and thus foreseeable, consequence of the 
surgery.  Thus, the Board finds the opinion sufficient to 
address the question of foreseeability.  Moreover, since the 
doctor's opinion as to causation was linked to this as a 
complication, the Board finds that the additional nerve 
entrapment disability was foreseeable.  See 38 C.F.R. §§ 
3.361(d)(2), 17.32, supra.  In this regard, there is no 
competent evidence indicating that the nerve entrapment was 
not foreseeble.  Accordingly, the weight of the evidence is 
against compensation under 38 U.S.C.A. § 1151 for nerve 
entrapment syndrome of the right femoral cutaneous nerve, and 
such is not warranted.  

Concerning a back disability, medical opinions in February 
and June 1996 found that the Veteran did not have a back 
disorder related to the hernia repair surgery, there is no 
medical evidence to the contrary, and the matter of causation 
is not subject to lay observation.  

For these reasons, the preponderance of the evidence is 
against the claim for compensation under 38 U.S.C.A. § 1151 
for additional disability involving the groin, back, and/or 
legs resulting from a VA hospitalization from July 29, 1991, 
to August 6, 1991.  In reaching this determination, the Board 
is mindful that all reasonable doubt is to be resolved in the 
Veteran's favor.  However, the preponderance of the evidence 
is against the claim, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Additional Psychiatric Disability

As noted in the above summary of the hospitalization records, 
depression or other acquired psychiatric disability was not 
noted during the veteran's VA hospitalization from July 29, 
1991, to August 6, 1991.  However, in February 1994, it was 
noted that he continued to complain of pain in the right 
inguinal area along superior edge of incision, radiating to 
the right groin with activity.  Although a CT scan in 
December 1993 had not shown any hernia, he continued to 
complain of pain in the inguinal area on approximately 
monthly basis for most of 1994.  In August 1994, it was noted 
that there was no hernia bulge, but the veteran insisted that 
he had a recurrent hernia.  On a February 1996 cardiology 
consult, the veteran also complained of pain in the prior 
right inguinal hernia site.  He was noted to be depressed, 
with some degree of occupation with somatic symptoms.  

In April 2000, he underwent a repair of a recurrent right 
inguinal hernia, in a private hospital, with short-lived 
results.  

In May 2001, he underwent a comprehensive VA mental health 
evaluation.  He stated that he believed his depression 
started in 1991, when following his inguinal hernia repair, 
he did not recover and in fact had such problems that he 
ultimately retired.  Surgery a year ago made the condition 
even worse.  He also said that four of his sisters had died 
from 1997 to 1999.  Nevertheless, the diagnosis was 
depression due to medical condition, with the chronic pain 
since the 1991 hernia surgery noted to be the medical 
condition.  VA mental health clinic treatment records show 
that in December 2001, depression for 8 years correlating 
with declining health and multiple deaths of friends and 
family members, was noted, as well as chronic pain following 
hernia surgery.  

In a letter dated in November 2002, W. O'Brien, M.D., said he 
had seen the veteran several times over past several years in 
regard to incisional pain at the site of a previous right 
sided inguinal herniorrhaphy in 1991.  He continued to have 
pain and had slowly developed depression secondary to the 
presence of chronic pain, which Dr. O'Brien thought was most 
likely dysthymia.  

VA mental health treatment records dated in December 2002 
note that the veteran's depression seemed to be secondary to 
injuries.  The diagnosis was organic affective disorder.  On 
other occasions, he has been diagnosed with adjustment 
reaction with depressed mood.  

On the VA examination in May 2005, the veteran said that the 
1991 surgery had caused depression.  The examiner concluded 
that the veteran's depression complaints could not be solely 
attributed to the findings on clinical examination of the 
right inguinal hernia.  

On a VA psychiatric examination in August 2008, the examiner 
diagnosed adjustment disorder with mixed anxiety and 
depressed mood, chronic.  The depression and anxiety appeared 
to have started following his surgery in the early 1990s and 
primarily in relation to his chronic pain and inability to 
continue with the lifestyle that he had enjoyed prior to the 
development of the pain; thus, it appeared to be related to 
the aftermath of the surgery.  

The medical evidence shows that the veteran has been treated 
at the VA for several years for symptoms of depression.  
Although the first medical indication of depression was 
observed on a cardiology consult in 1994, at which time the 
doctor noted somatic concerns, the veteran has consistently 
related the onset of his symptoms to his 1991 hernia surgery.  
The Board finds his testimony at his Board hearing regarding 
the history of his subjective feelings of depression to be 
credible.  Moreover, he did not seek psychiatric treatment 
until some time after symptoms were noted by a doctor 
evaluating his physical condition.  On several occasions, as 
noted above, both private and VA providers have associated 
the onset of the condition with his complaints of chronic 
pain after the hernia surgery.  Although family and other 
stressors have also been implicated in the veteran's 
psychiatric symptoms, the family stressors, a series of 
deaths of close relations, began in about 1997, while the 
veteran's psychiatric symptoms were first documented before 
these events, and before the veteran's second hernia surgery, 
in 2000.  

The VA examiner in May 2005 concluded that the veteran's 
depression complaints could not be solely attributed to the 
findings on clinical examination of the right inguinal 
hernia.  Nevertheless, the examiner in August 2008 concluded 
that the psychiatric symptoms appeared to have developed 
primarily in relation to his chronic pain and inability to 
continue with the lifestyle that he had enjoyed prior to the 
development of the pain; thus, it appeared to be related to 
the aftermath of the surgery.  Thus, while later factors may 
have helped contribute to the veteran's current depressive 
symptoms, there is credible and competent evidence that 
additional disability was proximately due to the 1991 hernia 
surgery.  

Thus, the evidence shows that the veteran has additional 
psychiatric disability resulting from the surgical procedure 
in August 1991, and there is no indication that he was at 
fault.  However, there is no competent evidence of VA fault 
or negligence involved in the medical care.  He has not 
submitted any medical evidence to support his assertion of VA 
fault, and he, as a layman, is not competent to give a 
medical opinion on this matter.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  There is no competent medical evidence 
showing any carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part.  

Nevertheless, even without VA fault, compensation may still 
be granted if the event was not reasonably foreseeable.  The 
VA medical records show that the veteran signed a consent 
form on July 31, 1991, which simply noted that the "nature 
and purpose of the operation or procedure, possible 
alternative methods of treatment, the risks involved, and the 
possibility of complications have been fully explained to 
me," and that he understood the procedure to be repair of 
right inguinal hernia.  There is no actual knowledge of the 
terms of the notice.  As noted above, whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures.  38 C.F.R. § 3.361(d)(2).  Without specific 
medical evidence to the contrary, the Board finds that a 
notice of the risks of surgery cannot reasonably be presumed 
to have included the risk of a psychiatric condition.  

When, after consideration of all of the lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter, the veteran 
is entitled to the benefit of the doubt in resolving such 
issue.  38 U.S.C.A. § 5107 (West 2002).  In view of the above 
factors, the Board finds that the evidence of additional 
psychiatric disability, which was not a foreseeable 
consequence of his hernia surgery, is in relative equipoise.  
Applying the benefit-of-the-doubt rule, compensation, 
pursuant to 38 U.S.C.A. § 1151, is warranted for additional 
acquired psychiatric disability, most recently diagnosed as 
chronic adjustment disorder with mixed anxiety and depressed 
mood, an unforeseeable consequence of VA surgery.  38 U.S.C. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





	(CONTINUED ON NEXT PAGE)




ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability involving the groin, back, and/or legs resulting 
from a VA hospitalization from July 29, 1991, to August 6, 
1991, is denied.

Compensation under 38 U.S.C.A. § 1151 for an additional 
acquired psychiatric disability, most recently diagnosed as 
chronic adjustment disorder with mixed anxiety and depressed 
mood, resulting from a VA hospitalization from July 29, 1991, 
to August 6, 1991, is granted.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


